Citation Nr: 1200278	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  05-35 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for liver disease, claimed as hepatitis.

2.  Entitlement to service connection for a right eye disorder, as secondary to service-connected disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a disability rating in excess of 20 percent for service-connected type II diabetes mellitus.

5.  Entitlement to service connection for hypertension, as secondary to service-connected disability or as due to exposure to herbicides in the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from November 1967 to June 1969 and February 1975 to August 1988 when he was retired due to disability.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA RO in Cleveland, Ohio.

In a rating decision issued in January 2005, service connection was granted for type II diabetes mellitus evaluated as 20 percent disabling effective June 4, 2004; however, service connection for hypertension and a right eye condition was denied.  By Notice of Disagreement received in February 2005, the Veteran disagreed only with the denials of service connection for hypertension and a right eye condition.  A Statement of the Case was issued as to these two issues in September 2005.  The Veteran perfected his appeal by filing a timely VA Form 9 in October 2005.  The Board notes that, in May 2008, the Veteran filed a claim seeking presumptive service connection for hypertension on the basis that it is due to exposure to Agent Orange in Vietnam.  By rating decision issued in September 2008, that claim was denied.  The Board finds that, as the Veteran already had an appeal pending for service connection for hypertension and this claim was merely a different theory of entitlement, the issue before the Board now encompasses both theories of entitlement as reflected in the Issues section on the first page of this decision.

In a rating decision issued in October 2005, service connection for alcoholic hepatitis, claimed as hepatitis, and for benign hepatic hemangioma was denied.  In addition, a compensable disability rating for service-connected loss of fingertip of left third finger was denied.  Thereafter, the Veteran submitted a Notice of Disagreement as to the denials of service connection for hepatitis and an increased disability rating for service-connected loss of fingertip of left third finger.  A Statement of the Case was issued on these issues in September 2007.  In October 2007, the Veteran submitted a VA Form 9 in which he withdrew his appeal for an increased disability rating for service-connected loss of fingertip of left third finger but continued his appeal as to the denial of service connection for hepatitis.

The May 2007 rating decision continued the 20 percent disability rating for the service-connected type II diabetes mellitus was continued.  The Veteran submitted a Notice of Disagreement as to the denial of a higher disability rating.  A Statement of the Case was issued in September 2009, and the Veteran perfected his appeal by filing a timely VA Form 9.

In a rating decision issued in July 2007, service connection for PTSD was denied, and thereafter the Veteran disagreed with that denial.  A Statement of the Case was issued in September 2007, and the Veteran perfected his appeal by filing a timely VA Form 9.  The Board notes that the Veteran has claimed service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

The Board notes that the Veteran had initially requested a Board hearing on all appealed issues.  However, by statement received by the RO in September 2010, the Veteran withdrew his request for a Board hearing.  Consequently, the Board may proceed to consideration of his appeal.

Issues 2 through 5, as are listed on the title page of this decision, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At no time during the current appeal has the Veteran been shown to have hepatitis or any other liver disease associated with his active duty.
CONCLUSION OF LAW

Liver disease (claimed as hepatitis) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in April 2005, prior to the initial AOJ decision on his claim for service connection for liver disease, to include hepatitis.  The Board notes that the Veteran was not provided notice that a disability rating or an effective date for the award of benefits will be assigned if service connection is awarded, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), until March 2006.  [The timing defect of this correspondence was cured by the RO's subsequent readjudication of the service connection claim and issuance of a statement of the case in October 2010.]  In any event, given the denial hereafter of this issue, any questions as to a disability rating or an effective date are moot.  Thus, the Board finds that the Veteran has not been prejudiced by VA's failure to provide notice on these elements of his claim.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  VA did not obtain a medical examination in relation to this service connection claim because there is no competent, credible, and/or persuasive evidence that at any time during the current appeal the Veteran has been found to have hepatitis or any other chronic liver disease related to his military service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board notes that the RO initially denied this service connection claim on the basis that the VA treatment records show that he has "alcoholic hepatitis" and that neither the service records nor the responses of the Veteran on the Hepatitis questionnaire demonstrate exposure to any risk factors and/or activities.

The Veteran has strongly disagreed with the statement that he has alcoholic hepatitis.  Rather, he claims that his doctor said it was "non alcoholic hepatitis."  He has stated that he does not use alcohol.  Rather, he claims that he has hepatitis from picking up body parts while on grave detail and from sharing canteens and utensils with other GI's and local residents while serving in Vietnam.  

VA treatment records show that laboratory tests conducted in May 2004 indicated the Veteran had abnormal liver function.  The physician's assessment was "suspected hepatic failure secondary to alcohol" despite the fact that the Veteran reported only occasional use of alcohol.  A June 2004 treatment note indicates that an acute hepatitis screen was negative and an ultrasound showed "hepatosplenomegaly moderate with suspected hepatitis or cirrhosis or fatted liver."  The assessment was "hepatic failure possibly chronic hepatitis against liver cirrhosis."  However, an October 2004 Doctor's Medical Note indicates the assessment was "fatty liver."  

The Veteran underwent a Gastroenterology consultation in March 2005.  At this consult, he denied any history of alcohol use or family liver disease.  A drug profile review was noted not to reveal any medications commonly known to raise hepatic transaminases levels.  Laboratory test results were noted to show persistent, low-grade elevation of hepatic transaminases one and a half times above normal for one year; screening for Hepatitis B and C was negative; screening for hematochromatosis with ferritin and Fe panel was negative; Autoimmune:  ANA positive with speckled pattern, no titer; Alpha-1antitrypsin deficiency normal.  Ultrasounds of the liver conducted in April 2004 and January 2005 were noted to demonstrate diffuse echogenic liver pattern suggestive of fatty infiltration of the liver.  CAT scan of the liver with delayed imaging views conducted in June 2004 and February 2005 revealed diffuse fatty infiltration of the liver.  The gastroenterologist's impression was non-alcoholic fatty liver.  A 10 percent weight loss was recommended as it was felt this alone may resolve the issue of the fatty infiltration of the liver and elevated enzymes.

Subsequent VA treatment records show only one additional treatment record in which the Veteran is seen to have made any complaints of symptoms possibly related to liver dysfunction.  A March 2006 Doctor's Medical Note shows that the Veteran complained of still having intermittent pain on the right side but that it does not bother him too much.  He denied nausea or vomiting.  The assessment was "fatty liver."  Laboratory test results from February 2006, however, demonstrate that the Veteran's hepatic transaminases levels were within normal limits.  Additional laboratory tests from June 2010 and October 2010 also show the Veteran had normal liver functioning.  The only other mention in the Veteran's treatment records that he has a liver problem is in a June 2009 treatment note in which the Problem List includes "Disease Liver Chronic Other/Non Alcoholic." 

Based upon the evidence of record, the Board concludes that the evidence fails to establish that the Veteran has hepatitis.  In fact, the March 2005 Gastroenterology consultation note states that screening for Hepatitis B and C was negative meaning the Veteran never had either Hepatitis B or C in either acute or chronic form.  (Otherwise, the screening would have shown the presence of antibodies.)  The preponderance of the evidence, therefore, fails to establish that the Veteran currently has, or ever has had, hepatitis of any form.  

As for any other liver disease, the Board finds that the evidence establishes the Veteran had a "fatty liver."  The service treatment records are silent for any findings consistent with any liver dysfunction while the Veteran was in service, and his first initial complaints relating to any liver problems are not seen until May 2004, almost 16 years after his separation from service.  Consequently, the evidence fails to establish a chronic liver disorder was present in service or for many years after service.  

While some chronic liver problems were suspected, subsequent testing was negative.  Specifically, liver function testing completed in February 2006, June 2010, and October 2010 were normal.  Further, the evidence clearly demonstrates that the Veteran's "fatty liver" was thought to be a result of his obesity.  This is shown by the recommendation in the March 2005 Gastroenterology consultation note that the Veteran lose at least 10 percent of his body weight.  It specifically states that this "10% weight loss alone may resolve the issue of the fatty infiltration of the liver and elevated enzymes...."  The Board notes that only a March 2006 treatment note records complaints of symptoms possibly related to the Veteran's fatty liver, which simply were some pain on and off on the right side but no nausea or vomiting.  In any event, laboratory tests taken in February 2006, June 2010 and December 2010 demonstrate the Veteran has had normal liver functioning.  Of further significance is the fact that a "fatty liver" is not a chronic liver disability that may be service connected.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, no chronic liver disease, to include hepatitis, has been confirmed at any time during the current appeal period.  The preponderance of the evidence being against the Veteran's claim for service connection, the benefit of the doubt doctrine is not applicable.  Consequently, the Veteran's claim must be denied.
ORDER

Entitlement to service connection for liver disease, including as hepatitis, is denied.


REMAND

The Board finds that remand of the remainder of the Veteran's claims is warranted for additional development in order to provide him with a full and fair adjudication of his claims.  Although the Board regrets the delay in this matter, it is constrained by its duty to assist the Veteran in remanding this appeal.

Right Eye Disorder 

The Board notes that the Veteran has claimed that he has a current disorder of the right eye that is secondary to either his service-connected left eye blindness or type II diabetes mellitus.  The Veteran was provided two VA examinations in December 2005 and December 2009.  Both examinations failed to identify any diabetic retinopathy in the right eye.  They did, however, note that the Veteran had an overall visual field defect (separate from refractive error and presbyopia) of an unknown cause.  The December 2009 VA examiner also noted in his report that Neuro-ophthalmology at the Columbus VA Medical Center and the Ohio State University did not identify a conclusive organic cause for the visual field changes in the right eye.  Neither of these examiners, however, provided a medical opinion as to whether this visual field defect in the right eye could be secondary to the Veteran's service-connected type II diabetes mellitus or left eye blindness, including whether it could be aggravated by either disability.  Consequently, remand is necessary in order to return the claims file to the examiner who conducted the December 2009 VA examination to obtain an appropriate medical opinion as to whether the visual field defect of the Veteran's right eye is secondary to either his service-connected left eye blindness or his service-connected type II diabetes mellitus, especially as to whether it may be aggravated by one of these disabilities.  

Acquired Psychiatric Disorder (to Include PTSD)

Initially the Board notes that there appears to be some inconsistency in the record as to whether the Veteran has PTSD or some other psychiatric disorder.  VA treatment records show the Veteran was diagnosed to have PTSD as early as June 2005.  A VA PTSD examination conducted in February 2007, however, did not result in a diagnosis of PTSD, but rather the examiner diagnosed the Veteran to have dysthymia and an anxiety disorder, not otherwise specified.  In addition, a Psychology Assessment conducted at the VA Medical Center in Chillicothe in July 2008 resulted in a diagnosis of anxiety disorder, not otherwise specified, rule out PTSD (most likely exacerbated by Vietnam if anything but Vietnam would not be the sole cause as many symptoms were pre-existing Vietnam).  The psychologist conducting the evaluation stated that this was a very complicated assessment as the Veteran reports all symptoms of PTSD but the ability to link these symptoms to a trauma (necessary in order to diagnosis PTSD) is questionable.  Subsequent treatment records continue to show the Veteran was seen for psychotherapy for symptoms of depression and anxiety.  Thus, the Board finds that VA examination is necessary to clarify the diagnosis of what psychiatric disorders the Veteran currently has.

In addition, the RO determined that the Veteran has not submitted sufficient information for it to corroborate an in-service stressor.  In June 2007, the RO issued a formal finding of a lack of information to corroborate the stressor(s) associated with the Veteran's claim for service connection for PTSD.  

The Board notes, however, that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  

Under the recent amendments, lay evidence may establish an alleged stressor where: 1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  As such, they are applicable to this case.  It appears that in this case, at least one of the stressors claimed by the Veteran is related to his fear of hostile military or terrorist activity during his Vietnam service as defined by the regulation.

The Veteran has not been afforded an examination to ascertain if he has PTSD within the scope of the new regulation.  He must, therefore, be provided a VA examination, to be conducted by a VA psychiatrist or psychologist or VA contract psychiatrist or psychologist, for the purpose of determining whether he has PTSD related to his claimed in-service stressors or otherwise has a psychiatric disability that began during service or is otherwise related to his period of active service.  See 38 U.S.C.A. § 5103A(d); 75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  If the examiner determines that the Veteran does not meet the criteria for establishing a diagnosis of PTSD but does diagnosis him to have other chronic psychiatric disorder(s), then a medical nexus opinion is still needed as to whether this(these) disorder(s) found on examination is(are) related to his military service.

Hypertension

Initially the Board notes that the claim for service connection for hypertension as secondary to the Veteran's service-connected type II diabetes mellitus was picked up by the RO on its own motion and decided in the January 2005 rating decision without proper notice having been given to the Veteran.  Furthermore, there is no notice letter in the claims file subsequent to the January 2005 rating decision that demonstrates that the Veteran has been advised of how to establish a claim for service connection of hypertension as secondary to a service-connected disability.  Consequently, on remand, the Veteran should be given legally appropriate notice on the claim for service connection for hypertension as secondary to service-connected disability.

In addition, the Veteran underwent VA examination for his hypertension in December 2005.  As a result of that examination, the examiner opined that the Veteran's current hypertension is not secondary to his diabetes.  As his rationale, the examiner stated that hypertension secondary to diabetes is a complication of longstanding diabetes mellitus and the Veteran was diagnosed with hypertension at approximately the same time he was diagnosed as having diabetes; therefore, the Veteran's hypertension would be considered essential hypertension.  

Service connection on a secondary basis may be granted under one of two conditions.  The first occurs when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second occurs when a service-connected disability aggravates a nonservice-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Although the December 2005 VA examiner's opinion addresses the first means of establishing secondary service connection, it fails to address the second means, to wit, whether the Veteran's hypertension is aggravated by his service-connected type II diabetes mellitus.  Consequently, the Board finds that the VA examiner's medical opinion is inadequate and that remand is necessary to obtain a new VA examination with an appropriate medical opinion to include the element of aggravation.  Also on examination conducted pursuant to this Remand, the effect, if any, of the Veteran's in-service herbicide exposure on his hypertension should be addressed.  

Finally, the Board notes that the Veteran's representative, in its Informal Hearing Presentation, raised the issue that the Veteran's hypertension may be aggravated by his cardiovascular disease and/or PTSD and requested that the Board withhold deciding this claim if it remands the other claims.  The Board notes that the Veteran is not currently service-connected for either condition.  Furthermore, the Board points out that there is no current appeal pending on the issue of entitlement to service connection for a cardiovascular disorder other than for the Veteran's hypertension.  The representative raised the issue of service connection for coronary artery disease as secondary to herbicide exposure in the Republic of Vietnam for the first time in its Informal Hearing Presentation.  This should be addressed prior to a final adjudication of the Veteran's hypertension claim.  

In any event, the Veteran does have an appeal pending for entitlement to service connection for a psychiatric disorder to include PTSD.  Thus, given the allegation that the Veteran's hypertension may be aggravated by his mental health condition and that the Board is remanding the issue of service connection for a psychiatric disorder, the Board finds that a decision on this issue should not be made at this time pending the outcome of the Veteran's claim for service connection for a psychiatric disorder.

Type II Diabetes Mellitus 

The Board notes that, in its Informal Hearing Presentation, the Veteran's representative directed the attention of the Board to the fact that last VA examination was conducted in 2009 and, in his report, the examiner noted that the Veteran's diabetes was progressively worsening.  Consequently, the Veteran's representative requested that a new examination be provided detailing the extent and severity of the Veteran's condition to ensure that the assigned rating accurately represents the current state of his diabetes.  Thus, the Veteran's representative requested the Board remand the Veteran's claim for a new VA examination.

The Board agrees to remand for a new VA examination.  In doing so, the Board notes that the Veteran has consistently reported that his activities are restricted as a result of his diabetes.  In support of this contention, the Veteran submitted a June 2007 note from one of his VA treating physicians.  Although this note does state that the Veteran needs to be "in diet and restricted activity," the physician did not limit it solely as a result of the Veteran's diabetes but also listed carpal tunnel syndrome and blindness in one eye.  Consequently, this note is insufficient to establish that the Veteran's diabetes alone causes restriction of activities.  Furthermore, the report of the last VA examination conducted in December 2009 demonstrates that, in response to the question whether the Veteran is restricted in ability to perform strenuous activities, the examiner commented "No."  Thus, the question of whether the Veteran's diabetes causes restriction of activity within the meaning of the rating criteria for type II diabetes mellitus should be specifically addressed by the examiner who conducts the new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice as to his claim for service connection for hypertension, as secondary to service-connected disability that is compliant with the current notice requirements.

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any right eye disorder that he may have.  The claims folder must be made available to the examiner in conjunction with the examination, and such review should be noted in the examination report.  All indicated studies deemed necessary should be conducted.  All pertinent pathology shown on examination should be annotated in the evaluation report.  

For any right eye disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus, type II, or the service-connected left eye blindness.  [If the Veteran is found to have a chronic right eye disorder that is aggravated by his service-connected diabetes or left eye blindness, the examiner should quantify the approximate degree of aggravation.] 

The examiner must provide a complete rationale for all conclusions reached.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Also, schedule the Veteran for the following VA examinations.  The claims folder must be made available to the examiner in conjunction with the examination, and such review should be noted in the examination report.  All indicated studies deemed necessary should be conducted.  All pertinent pathology shown on examination should be annotated in the evaluation report.  

Mental Disorders Examination -The purpose of this examination is to determine whether the Veteran has a psychiatric disability, to include PTSD if diagnosed, that had its onset or was aggravated during active service, or is a result of any incident of service.

The examiner must provide a diagnosis for each psychiatric disorder found, and should include a specific finding as to whether the Veteran has PTSD.  If PTSD is diagnosed, the examiner must specifically opine whether it is at least as likely as not (i.e., at least a 50 percent probability) that the stressor (or stressors) claimed by the Veteran is (or are) linked to fear of hostile military activity and adequate to support a diagnosis of PTSD under the criteria set out in the DSM IV, and whether the Veteran's symptoms are related to the claimed stressor(s).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.

If any other current psychiatric disability is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an examiner is unable to render a requested opinion without resort to pure speculation, he or she must so state and a complete rationale for such a finding must be provided.  

Hypertension Examination - The purpose of this examination is to determine the etiology of the Veteran's hypertension.  After reviewing the claims file and examining the Veteran, the examiner is asked to opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hypertension was caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus, type II, or by any psychiatric disorder (including PTSD) or cardiovascular disorder that he may have.  [If the Veteran's hypertension is found to have been aggravated by his service-connected diabetes or by a psychiatric disorder (including PTSD) or a cardiovascular disorder that he may have, the examiner should quantify the approximate degree of aggravation.]  

Also, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that Veteran's hypertension was caused by, or is in any way related to, herbicide exposure.  

The examiner must provide a complete rationale for all conclusions reached.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
Type II Diabetes Mellitus Examination - The purpose of this examination is to determine the current severity of the service-connected diabetes mellitus.  The examiner should provide an accurate and fully descriptive assessment of the Veteran's diabetes, including a specific discussion on whether control of the diabetes requires insulin, restricted diet, and regulation of activities (the avoidance of strenuous occupational or recreational activities).  The examiner should also note the frequency of any associated hospitalizations within the past year.  Complete rationale for the findings and opinions expressed should be annotated in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  Adjudicate the issue of entitlement to service connection for coronary artery disease, as due to exposure to herbicides in the Republic of Vietnam.  The Veteran should be given the opportunity to perfect an appeal of any denial of this issue.  

5.  Thereafter, the claims remaining on appeal should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


